Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

			     		EXAMINER’S COMMENT	Claims 1 – 19 are allowed.
					Allowable Subject Matter	The following is an examiner’s statement of reasons for allowance:	The prior art neither teaches nor suggests all the features recited in claims 1, 10, and 13. As persuasively argued by Applicant on page 10 of their 2/27/2021 response, in Ren the binding request originating from the mobile terminal is never received at the “electronic device” (i.e., the device to-be-bound to the user’s account). In Ren, the user is requested to perform a confirmation action on the to-be-bound electronic device in response to a binding request sent from the mobile terminal; however, the to-be-bound electronic device is never sent, and thus never receives, a binding message as a result of the user’s actions on the mobile terminal. Transmission of the binding request to the to-be-bound electronic device, as claimed, is a result of an architectural and design decision which is absent from the disclosure of Ren.	After further search and consideration, additional prior art not previously cited has been found to be relevant to Applicant’s invention. Such prior art includes:	Le Guen (US-9820315-B2) disclosing techniques for pairing a smart device to a user account via communications with both a cloud server and a phone (col. 25 lines 5 – 48). 
	Brocker (US-20140379860-A1) also discloses smart device binding/pairing techniques ([16,18]), including use of a server to facilitate communication between a user device (e.g., a phone) and the device to-be-paired ([32]). However, similar to the Ren reference discussed above, no binding request is sent from the server to the device to-be-paired for display on the device to-be-paired ([40]); the user knows to interact with the device to-be-paired based on interactions with their phone.
	Hou (US-10104599-B2) provides general discussion about, and techniques for, device binding (col. 3 lines 45-50 and col. 4 lines 27-35	Hawkins (US-10349270-B2) also shows device binding techniques, where a user’s second device (e.g., a phone) acts as a relay (Fig. 2). In the present claims, both the device to-be-paired and the phone connect to a server.
	Corcoran (US-20170134378-A1) also shows device pairing techniques; similar to Hawkins, a phone acts to relay communications to a from the device to-be-paired ([33,38, 41-44]).
	Zong (US-20190014459-A1) discussing techniques for selecting one of many potential pairing methods ([31,41]) when linking a smart device ([24]] to a user-account utilizing a cloud server ([29] and a phone/PDA ([27,37]) including use of QR codes ([34]).	Fomichev (M. Fomichev, F. Álvarez, D. Steinmetzer, P. Gardner-Stephen and M. Hollick, "Survey and Systematization of Secure Device Pairing," in IEEE Communications Surveys & Tutorials, vol. 20, no. 1, pp. 517-550. (Year: 2018)), providing a survey of known prior art device/account pairing techniques.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M MACILWINEN whose telephone number is (571)272-9686.  The examiner can normally be reached on Monday - Friday, 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM TROST can be reached on (571)272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOHN MACILWINEN
Primary Examiner
Art Unit 2442



/JOHN M MACILWINEN/Primary Examiner, Art Unit 2442